Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mohammed Asad Said appeals the district court’s order denying his motion to correct judgment and commitment order. We have reviewed the record and find no reversible error.* Accordingly, we affirm for the reasons stated by the district court. *369United States v. Said, No. 1:03-cr-00556-TSE-1 (E.D.Va. Apr. 30, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 See Baca v. United States, 383 F.2d 154, 157 (10th Cir.1967) (where the oral judgment is ambiguous, the written judgment and commitment order may be used to clarify the intention of the sentencing judge); see also United States v. Morse, 344 F.2d 27, 30 (4th Cir.1965) (the court "should carry out the true intention of the sentencing judge as this may be gathered from what he said at the time of sentencing.").